Citation Nr: 1758839	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  03-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a left leg fracture.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board videoconference hearing before a Veterans Law Judge in March 2004.  A transcript is of record.  The claim was remanded by the Board in August 2005 and subsequently denied in a July 2006 decision.  

The Veteran appealed the Board's July 2006 decision to the United States Court       of Appeals for Veterans Claims (Court) and in an October 2007 Order, the Court vacated the July 2006 decision as requested in a Joint Motion for Remand.

The Veteran testified at a second Board videoconference hearing before a Veterans Law Judge in May 2008.  A transcript is of record.  The claim was remanded by the Board in December 2009.  The Veteran testified at a third Board videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript is of record.  

In July 2014, the Board issued a decision that denied the claim.  The Veteran appealed the Board's July 2014 decision to the Court, which was vacated pursuant to a December 2015 Memorandum Decision.

In May 2016, the Veteran requested a Board videoconference hearing. The request was denied by way of a September 2016 letter, which provided the Veteran an opportunity to provide additional evidence or argument to the Board before the     claim was decided.  The Veteran submitted additional evidence directly to the Board in November 2017, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2017). 


FINDING OF FACT

The probative evidence is at least in equipoise regarding whether the Veteran's documented in-service accidents caused any structural changes to his lumbar spine that made him vulnerable to later injury. 


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran seeks service connection for a low back disorder as directly related to service or, alternatively, as secondary to the service-connected residuals of a left leg fracture.  The evidence supports a finding that he has a current low back disability.  

Service treatment records reveal that in February 1970, the Veteran was hit by a car while riding a bicycle, which resulted in a nondisplaced fracture of the left fibula.     In March 1971, he was involved in a motorcycle accident, which left him with a severely ruptured kidney that was subsequently removed. In July 1974, the Veteran was involved in another accident, which resulted in complaints of neck pain. Service treatment records do not document any complaints related to the low back.

After service, the Veteran sought medical treatment on several occasions due to complaints of low back pain. In February 1991, the Veteran was seen at a private facility for low back pain that he experienced after moving furniture two days     prior. Physical examination showed some paraspinous spasm with tenderness.        A February 1991 x-ray of the lumbar spine and pelvis revealed normal height       and alignment of lumbar vertebra and disc spaces were not narrowed.  A linear opacity projected over the mid portion of the right innominate bone was noted, which the clinician felt may represent some ectopic bone.  No fractures were seen.  The clinical impression was right low back strain.

The Veteran underwent neurological evaluation in July 1995 by Dr. C. due to complaints of numbness and burning in the right upper thigh.  He reported that he was moving furniture on June 25, 1995, and lost his balance, resulting in acute right low back pain followed by a burning and painful sensation over the anterior and lateral left thigh.  At that time, it was noted by the private physician that the Veteran suffered a motorcycle accident in 1970 in which he lost his right kidney and there was a right flank hit.  The private physician also stated that "it is quite possible that at that time the decompensated the normal structural support for the spine and the effort that he made recently while trying to lower down a heavy speaker with loss     of balance might have re-injured this previous problem. We need to do the MRI to visualize the anatomy and then we will reevaluate him."  

An MRI was conducted that same month, which contained an impression of loss of normal epidural fat involving the L5-S1 level on the left caused by disc protrusion, which the physician believed was significant enough to cause symptoms.  There was bulging of the disc at L4-5 level which was mostly laterally located, but there was also some prominence along the midline that the physician believed was not significant enough to cause symptoms.

In August 1995, following the MRI, the Veteran was seen by Dr. M.  At that time, the Veteran reported that his symptoms were burning numbness along the left side of the lateral part of the left thigh to just above the knee.  He denied back pain and radicular pain down the legs.  The private physician reported that the July 1995 MRI of the lumbar spine showed degenerative disc disease, advance, L4-5, L5-S1; small herniated nucleus pulposus L4-5, but it is on the right side; and small spur  L5-S1 left side with no canal or foramen compromise.  The impression following physical examination was symptoms compatible with meralgia paresthetica on the left side.  It was noted that the Veteran had no herniated nucleus pulposus on the left side, but did have a small herniated nucleus pulposus at L4-5 on the right side that was apparently asymptomatic, and that he had two level degenerative disc disease that could account for his intermittent back pain through the years. It was also noted that the Veteran had atypical symptoms for disc disease and lumbar     root entrapment and his current symptoms fit more with meralgia paresthetica.

As noted above, this claim was denied by the Board on two prior occasions, namely July 2006 and July 2014.  The evidence discussed by the Board in those decisions    in addition to the evidence mentioned in the preceding paragraphs included several opinions provided by VA examiners, a private orthopedic surgeon, an independent medical expert, and a VA neurosurgeon.  

Following the Board's July 2014 denial of the claim, the Court issued a December 2015 Memorandum Decision that made clear it was concerned by the Board's failure in prior decisions to address the July 1995 statement made by a private physician that the Veteran's in-service injuries may have been aggravated by the February 1991 lifting accident.  

Given the Court's concern, the Board sought an expert medical opinion in November 2016 to address whether it was more likely, less likely, or at least as likely as not that any of the in-service accidents (February 1970 hit by car; March 1971 motorcycle accident; July 1974 accident) caused any structural changes to    the Veteran's lumbar spine that made him vulnerable to later injury, to include,      but not limited to, the February 1991 and June 1995 incidents of moving furniture that resulted in complaints of low back pain in February 1991 and July 1995.  

The requested opinion was provided in February 2017 from Dr. B.G.R. It was Dr. R's opinion that there is less than 50 percent probability that any of the service-related accidents (from the 1970's) caused structural damage that made the Veteran more vulnerable to later injury.  Dr. R. explained that the Veteran's complaints  now and in the 1990s are most consistent with musculoskeletal back pain, possibly with a component of meralgia paresthetica explaining the pain and numbness in    the lateral aspect of his left leg.  Dr. R. reported that musculoskeletal back pain is very common and can be related to any of a number of different insults or injuries.  Dr. R. determined that the stereo lifting episode that immediately preceded the Veteran's 1995 evaluations is the most likely cause for the acute episode of back pain referenced in this complaint.  Dr. R. went on to say that there was simply no way to reasonably attribute symptoms from that injury to the injuries 20 years earlier.  Dr. R. reported that he had reviewed the notes from Dr. C. and Dr. M., including Dr. C's statement that "it is quite possible that at that time the (sic) decompensated the normal structural support for the spine and the effort he made recently while trying to lower down a heavy speaker with loss of balance might have reinjured this previous problem."  Dr. M. concluded that strictly speaking,    this statement is true and this connection between injuries is possible; however, there is no reason to suspect that this connection is more likely than not.  

The Veteran's attorney submitted a medical opinion provided by Dr. R.N.P., Jr. in November 2017.  It was Dr. P's opinion that a motorcycle accident that was severe enough to rupture a kidney is also severe enough to injure the lumbar spine, which is in close proximity to the kidney, and would very plausibly initiate a cascade           of deterioration of the spine leading to the Veteran's spinal condition.  Dr. P. acknowledged that several past examiners had opined that the Veteran's spinal condition was caused more by his age rather than his traumatic accident and that while it was possible that his condition was caused by his age, it was more likely than not that the severity of the accident is the causal agent in the development of his spinal condition.  

The opinions provided by Dr. M. and Dr. P. are both afforded probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008), and the Board has     no reason to favor one report over the other.  Accordingly, the Board finds that       the probative evidence is at least in equipoise regarding whether the Veteran's documented in-service accidents caused any structural changes to his lumbar     spine that made him vulnerable to later injury and it resolves reasonable doubt         in the Veteran's favor by finding that service connection for a low back disorder is warranted on a direct basis. 


ORDER

Service connection for a low back disorder is granted on a direct basis.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


